 Case 1:20-cv-00146-KJM Document 1-1 Filed 04/03/20 Page 1 of 6                   PageID #: 6




LAW OFFICES OF IAN L. MATTOCH

IAN L. MATTOCH                898-0                                           Electronically Filed
DANIEL P. KIRLEY            6205-0                                            SECOND CIRCUIT
Pacific Guardian Center                                                       2CCV-XX-XXXXXXX
737 Bishop Street, Suite 1835                                                 25-MAR-2020
Honolulu, Hawai’i 96813                                                       08:00 PM
Telephone: (808) 523-2451

Attorneys for Plaintiff

                    IN THE CIRCUIT COURT OF THE SECOND CIRCUIT

                                         STATE OF HAWAI’I

 MARCELLA CHRISTOFF,                               CIVIL NO. 2CCV-XX-XXXXXXX
                                                   (Other Non-Vehicle Tort)
                           Plaintiff,
                                                   FIRST AMENDED COMPLAINT;
        vs.                                        SUMMONS

 WALDORF=ASTORIA MANAGEMENT
 LLC; JOHN DOES 1-10; JANE DOES 1-10;
 DOE CORPORATIONS 1-10; DOE
 PARTNERSHIPS 1-10; DOE NON-PROFIT
 ENTITIES 1-10; and DOE
 GOVERNMENTAL ENTITIES 1-10,

                           Defendants.


                                   FIRST AMENDED COMPLAINT

               Comes now Plaintiff MARCELLA CHRISTOFF, by and through her attorneys,

the Law Offices of Ian L. Mattoch, as and for her claims for relief against the above-named

Defendants, alleges and avers as follows:

                                             COUNT I

               1.         At all times relevant herein, Plaintiff MARCELLA CHRISTOFF was a

resident of Lincoln, California.




                                            EXHIBIT A
 Case 1:20-cv-00146-KJM Document 1-1 Filed 04/03/20 Page 2 of 6                     PageID #: 7




               2.     At all times relevant herein, Defendant WALDORF=ASTORIA

MANAGEMENT LLC (“Defendant WALDORF”) was and is a foreign limited liability

company doing business as, among other names or trade names, the Grand Wailea Resort Hotel

& Spa, located at or near 3850 Wailea Alanui Drive, Wailea, Hawai’i (“subject premises”).

               3.     At all times relevant herein, Defendant WALDORF, owned, leased,

and/or controlled the subject premises for the purposes operating a hotel resort open to the

general public, and maintained, operated, managed, controlled and/or was responsible for the

subject premises, to include the exterior flagstone walkways on the subject premises.

               4.     Defendants JOHN DOES 1-10, JANE DOES 1-10, DOE

CORPORATIONS 1-10, DOE PARTNERSHIPS 1-10, DOE NON-PROFIT ENTITIES 1-10,

and DOE GOVERNMENTAL ENTITIES 1-10 (collectively referred to as “Doe Defendants”)

are persons, corporations, partnerships, business entities and/or governmental entities who acted

in a negligent, wrongful or tortious manner which proximately caused or contributed to the

injuries and damages sustained by Plaintiff. Plaintiff has been unable to ascertain the names and

identities of the above-named Doe Defendants from the investigation that has been conducted to

date. Accordingly, Plaintiff has sued the unidentified Doe Defendants herein with fictitious

names pursuant to Rule 17(d) of the Hawai`i Rules of Civil Procedure, and Plaintiff will

substitute the true names, identities, capacities, acts and/or admissions of Doe Defendants when

the same are ascertained.

               5.     Doe Defendants include all entities that, on or about November 23, 2017,

and at all other times relevant herein, owned, maintained, operated, controlled, managed and

were otherwise responsible for the subject premises, to include the exterior flagstone walkways

on the subject premises.



                                                 2
 Case 1:20-cv-00146-KJM Document 1-1 Filed 04/03/20 Page 3 of 6                      PageID #: 8




               6.      All of the acts and occurrences alleged herein took place in the County of

Maui, State of Hawai’i.

               7.      On or about November 23, 2017, Plaintiff was on the subject premises in

order to pay for and attend a luau organized and controlled by Defendant WALDORF.

               8.      On or about November 23, 2017, as Plaintiff and her family were leaving

the subject premises, she tripped fell on an uplifted portion of a flagstone walkway, thereby

resulting serious and permanent injuries (“subject incident”).

               9.      On or about November 23, 2017, and at all other times relevant herein,

Defendant WALDORF acted in a careless and negligent manner in that said defendant created

and maintained, and otherwise knew of or should have known of, unreasonably dangerous

conditions on the subject premises and otherwise, that proximately caused the subject incident,

and because Defendant WALDORF failed to maintain the exterior flagstone walkways and, with

regard to the flagstone walkway area, properly construct, design, maintain, inspect, secure,

preserve, repair, and abate the problems or in some other manner keep the subject premises in a

safe condition and in working order.

               10.     On or about November 23, 2017, and at all other times relevant herein,

Defendant WALDORF acted in a careless and negligent manner in that said defendant failed to

properly construct, design, repair and/or maintain the subject premises and flagstone walkways

in the area of the subject incident in accordance with all applicable safety codes, standards, laws

and regulations.

               11.     As a direct and proximate result of the negligence of Defendant

WALDORF as stated herein, Plaintiff MARCELLA CHRISTOFF sustained severe and

permanent injuries, suffered serious mental and emotional distress, and incurred and will



                                                 3
 Case 1:20-cv-00146-KJM Document 1-1 Filed 04/03/20 Page 4 of 6                         PageID #: 9




continue to incur medical and rehabilitative expenses, among other categories of general and

special damages as will be shown at the time of trial.

                                            COUNT II
                                 (Negligence - Failure to Maintain)

               12.     Plaintiff realleges and incorporates by reference all of the allegations

contained in the Complaint as though fully set forth and repeated here.

               13.     Defendant WALDORF negligently failed to maintain the subject premises

in the area of the subject incident prior to and on the date of the subject incident.

               14.     As a direct and proximate result of the aforesaid negligence, Plaintiff

sustained injuries and damages as alleged herein.

                                            COUNT III
                                   (Negligence - Failure to Warn)

               15.     Plaintiff realleges and incorporates by reference all of the allegations

contained in the Complaint as though fully set forth and repeated here.

               16.     On or about February 23, 2017, and at all other times relevant herein,

Defendant WALDORF failed to provide any warning, or any adequate warning, related to the

subject premises and the flagstone walkway, and of the hazardous conditions on the subject

premises in the area of the subject incident, despite actual or constructive knowledge and/or

notice of said conditions, thereby allowing an unreasonably dangerous condition to exist on the

subject premises.

               17.     As a direct and proximate result of said negligence, Plaintiff sustained

injuries and damages as alleged herein.

               WHEREFORE, Plaintiff MARCELLA CHRISTOFF demands judgment against

Defendant WALDORF and any defendants named later, jointly and severally, for general and



                                                  4
Case 1:20-cv-00146-KJM Document 1-1 Filed 04/03/20 Page 5 of 6                       PageID #: 10




special damages in amounts that will be proven at trial, and for her costs, interest from the date

the incident, reasonable attorneys’ fees, and such other relief as the Court deems just and proper.

               DATED: Honolulu, Hawai`i,              March 25, 2020                        .



                                              /s/ Daniel P. Kirley
                                              IAN L. MATTOCH
                                              DANIEL P KIRLEY
                                              Attorneys for Plaintiff




                                                 5
Case 1:20-cv-00146-KJM Document 1-1 Filed 04/03/20 Page 6 of 6   PageID #: 11
